Beasley, Presiding Judge,
dissenting.
I respectfully dissent. Martin v. Dept. of Public Safety, 226 Ga. 723 (2) (177 SE2d 243) (1970), merely holds that the attempted filing of the stipulation in the appellate court is a nullity. The rules of appellate procedure require that the stipulation be filed with the clerk and sent up in lieu of a transcript. OCGA § 5-6-41 (i).
It would be a simple matter to return appellant’s brief, to which is attached the original stipulation of facts signed by the trial judge and both parties as well as the original exhibits, with an order that the stipulation and exhibits be filed in the trial court and transmitted by the clerk as a supplemental record. If this were done, we could reach the merits of the appeal, as we are required to do by OCGA § 5-6-30. We are expressly authorized to take such action. OCGA § 5-6-48 (d).
This is not a case in which something is missing which bars our review. That was the omission in Dickens v. Calhoun First Nat. Bank, 208 Ga. App. 489, 490 (1) (431 SE2d 121) (1993), rev’d on other grounds, Calhoun First Nat. Bank v. Dickens, 264 Ga. 285 (443 SE2d 837) (1994). Nor is it a case in which the absence of a transcript or substitute precludes review of the error enumerated. That was the deficiency in Nalley v. State, 147 Ga. App. 634 (249 SE2d 685) (1978). In this case, there are documents, carefully prepared, which comprise the record needed for consideration of the errors claimed; they simply were misrouted.